Name: 2007/174/EC: Commission Decision of 20 March 2007 amending Decision 2003/467/EC as regards the declaration that certain provinces or regions of Italy are officially free of bovine tuberculosis, bovine brucellosis and enzootic bovine leukosis and that a region of Poland is officially free of enzootic bovine leukosis (notified under document number C(2007) 1201) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  agricultural activity;  agricultural policy
 Date Published: 2007-08-24; 2007-03-21

 21.3.2007 EN Official Journal of the European Union L 80/11 COMMISSION DECISION of 20 March 2007 amending Decision 2003/467/EC as regards the declaration that certain provinces or regions of Italy are officially free of bovine tuberculosis, bovine brucellosis and enzootic bovine leukosis and that a region of Poland is officially free of enzootic bovine leukosis (notified under document number C(2007) 1201) (Text with EEA relevance) (2007/174/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Annex A (I) (4), Annex A (II) (7) and Annex D (I) (E) thereto, Whereas: (1) Directive 64/432/EEC provides that Member States or parts or regions thereof may be declared officially free of tuberculosis, brucellosis and enzootic bovine leukosis as regards bovine herds subject to compliance with certain conditions set out in that Directive. (2) The lists of regions of Member States declared free of bovine tuberculosis, bovine brucellosis and enzootic bovine leukosis are set out in Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis and enzootic-bovine-leukosis-free status of certain Member States and regions of Member States as regards bovine herds (2). (3) Italy has now submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards the Region of Emilia-Romagna, the provinces of Novara and Verbania in the Region of Piemonte, the provinces of Livorno, Lucca and Siena in the Region of Toscana and the provinces of Belluno and Padova in the Region of Veneto in order that those provinces and that region may be declared officially tuberculosis-free regions of a Member State. (4) Italy has submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards the province of Torino in the Region of Piemonte, the province of Firenze in the Region of Toscana, and the Region of Veneto in order that those provinces and that region may be declared officially brucellosis-free regions of a Member State. (5) Italy has also submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards the province of Savona in the Region of Liguria, the province of Oristano in the Region of Sardinia and the Region of Veneto in order that those provinces and that region may be declared officially enzootic-bovine-leukosis-free regions of a Member State. (6) Following evaluation of the documentation submitted by Italy, the provinces and the regions concerned should be declared officially bovine tuberculosis-free, bovine brucellosis-free, and of enzootic-bovine-leukosis-free regions of a Member State respectively. (7) Poland has also submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards the Region of Ã lÃ skie in order that that region may be declared an officially enzootic-bovine-leukosis-free region of a Member State. (8) Following evaluation of the documentation submitted by Poland, the region concerned should be declared an officially enzootic-bovine-leukosis-free region of a Member State. (9) Decision 2003/467/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I, II and III to Decision 2003/467/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 March 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 156, 25.6.2003, p. 74. Decision as last amended by Decision 2006/290/EC (OJ L 106, 19.4.2006, p. 21). ANNEX Annexes I, II and III to Decision 2003/467/EC are amended as follows: 1. In Annex I, Chapter 2 is replaced by the following: CHAPTER 2 Officially tuberculosis-free regions of Member States In Italy:  Region Abruzzo: Province of Pescara,  Region Emilia-Romagna,  Region Friuli-Venezia Giulia,  Region Lombardia: Provinces of Bergamo, Como, Lecco, Sondrio,  Region Marche: Province of Ascoli Piceno,  Region Piemonte: Provinces of Novara, Verbania,  Region Toscana: Provinces of Grossetto, Livorno, Lucca, Prato, Siena,  Region Trentino-Alto Aldige: Provinces of Bolzano, Trento,  Region Veneto: Provinces of Belluno, Padova. 2. In Annex II, Chapter 2 is replaced by the following: CHAPTER 2 Officially brucellosis-free regions of Member States In Italy:  Region Abruzzo: Province of Pescara,  Region Emilia-Romagna: Provinces of Bologna, Ferrara, Forli-Cesena, Modena, Parma, Piacenza, Ravenna, Reggio Emilia, Rimini,  Region Friuli Venezia Giulia,  Region Lazio: Province of Rieti,  Region Liguria: Provinces of Imperia, Savona,  Region Lombardia: Provinces of Bergamo, Brescia, Como, Cremona, Lecco, Lodi, Mantova, Milano, Pavia, Sondrio, Varese,  Region Marche: Province of Ascoli Piceno,  Region Piemonte: Provinces of Alessandria, Asti, Biella, Novara, Torino, Verbania, Vercelli,  Region Sardinia: Provinces of Cagliari, Nuoro, Oristano, Sassari,  Region Toscana: Provinces of Arezzo, Firenze, Grossetto, Livorno, Lucca, Pisa, Pistoia, Prato, Siena,  Region Trentino-Alto Aldige: Provinces of Bolzano, Trento,  Region Umbria: Provinces of Perugia, Terni,  Region Veneto. In Portugal:  Autonomous Region of Azores: Islands of Pico, Graciosa, Flores, Corvo. In the United Kingdom:  Great Britain: England, Scotland, Wales. 3. In Annex III, Chapter 2 is replaced by the following: CHAPTER 2 Officially enzootic-bovine-leukosis-free regions of Member States In Italy:  Region Abruzzo: Province of Pescara,  Region Emilia-Romagna: Provinces of Bologna, Ferrara, Forli-Cesena, Modena, Parma, Piacenza, Ravenna, Reggio Emilia, Rimini,  Region Friuli Venezia Giulia,  Region Lazio: Provinces of Frosinone, Rieti,  Region Liguria: Province of Imperia, Savona,  Region Lombardia: Provinces of Bergamo, Brescia, Como, Cremona, Lecco, Lodi, Mantova, Milano, Pavia, Sondrio, Varese,  Region Marche: Provinces of Ancona, Ascoli Piceno, Macerata, Pesaro,  Region Molise,  Region Piemonte: Provinces of Alessandria, Asti, Biella, Cuneo, Novara, Torino, Verbania, Vercelli,  Region Sardinia: Province of Oristano,  Region Toscana: Provinces of Arezzo, Firenze, Grossetto, Livorno, Lucca, Massa-Carrara, Pisa, Pistoia, Prato, Siena,  Region Trentino-Alto Aldige: Provinces of Bolzano, Trento,  Region Umbria: Provinces of Perugia, Terni,  Region Val d'Aosta: Province of Aosta,  Region Veneto. In Poland:  Region Ã lÃ skie.